Citation Nr: 1036185	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-21 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent 
for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU), 
namely PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The Veteran served on active duty from September 1967 to October 
1970.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In this decision the RO granted service connection for 
PTSD and assigned a 30 percent rating, effective April 11, 2006.  
In October 2008, the RO increased the Veteran's rating for PTSD 
to 50   percent, effective April 11, 2006.  This matter was 
previously before the Board in  August 2009 at which time it was 
remanded for additional development.  

In the introduction section of the Board's August 2009 remand, 
the Board pointed out that the Veteran had raised a claim for a 
TDIU and referred the matter to the RO for appropriate action.  
See Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  The RO 
thereafter addressed and denied the claim for a TDIU in a January 
2010 supplemental statement of the case.  Subsequent to Roberson, 
in 2009, the United States Court of Appeals for Veterans Claims 
(Court) held that a TDIU claim is part of an increased rating 
claim when such claim is raised by the record and that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Accordingly, as noted on the 
title page of this decision, the issue of entitlement to a TDIU 
due to service-connected disability, namely PTSD, is being 
considered in the context of this appeal.

The Veteran had requested a Travel Board hearing on his July 2008 
substantive appeal (VA Form 9), but later withdrew this request 
in writing in August 2008.  Accordingly, the Veteran's hearing 
request is considered withdrawn.  38 C.F.R. § 20.704(e) (2009).  



FINDINGS OF FACT

1.  Since April 11, 2006, the Veteran's PTSD most closely 
approximates occupational and social impairment with deficiencies 
in most areas, but without total occupational and social 
impairment.

2.  The Veteran's service-connected PTSD renders him unable to 
secure or follow a substantially gainful occupation consistent 
with his education and occupational background.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the 
criteria for an evaluation of 70 percent, but no higher, for 
service-connected PTSD from April 11, 2006, have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.130, Diagnostic Codes 9411 (2009).

2.  The criteria for a TDIU are met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) was signed into law.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  To 
implement the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for benefits, 
an enhanced duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as well 
as the duty to notify the claimant what evidence will be obtained 
by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to its 
duty to assist a claimant in obtaining evidence. 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

The Court's decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits.  In this 
case, the RO furnished VCAA notice to the appellant regarding the 
issue on appeal in May 2006 which was prior to the November 2006 
rating decision on appeal.  Therefore, the timing of the notice 
complies with the express requirements of the law as found by the 
Court in Pelegrini.  In specific regard to claims for higher 
initial ratings, as these claims are downstream issues from that 
of service connection (for which the May 2006 VCAA letter was 
duly sent), another VCAA notice is not required.  VAOPGCPREC 
8-2003.  

Regarding the claim for an increased initial rating for PTSD, VA 
has fulfilled its duty to notify the appellant in this case.  In 
the May 2006 letter, the RO informed the appellant of the 
evidence needed to substantiate his claim, and which party was 
responsible for obtaining the evidence.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The Board notes that 38 
C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. 
Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to 
applications for benefits pending before VA on, or filed after, 
May 30, 2008. The amendments, among other things, removed the 
notice provision requiring VA to request the appellant to provide 
any evidence in the appellant's possession that pertains to the 
claim. 38 C.F.R. § 3.159(b)(1).  Thus, the Board finds that the 
notice required by the VCAA and implementing regulations was 
furnished to the claimant and that no useful purpose would be 
served by delaying appellate review to send out additional VCAA 
notice letters.

During the pendency of this appeal, on March 3, 2006, the Court 
issued a decision in the consolidated appeal of Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim. Those five elements include:  1) veteran status; 2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
supra.  In this case, the Board finds that the appellant is not 
prejudiced by a decision at this time since he was notified of 
the disability rating and effective date elements in the May 2006 
letter.

The Board also finds that all necessary assistance has been 
provided to the appellant including requesting the Veteran's 
records from the Social Security Administration (SSA) as well as 
pertinent VA medical records.  In addition, the appellant was 
afforded VA examinations in October 2006, September 2008 and 
December 2009.  The Board finds that the examination findings 
were based on a thorough examination of the Veteran as well as a 
review of his claims file, to include his medical history and 
complaints, and contain findings sufficient to consider under the 
pertinent diagnostic code with respect to his claim for a higher 
initial rating for PTSD.  Therefore, the Board finds that these 
VA examination reports are adequate for rating purposes and new 
examinations are not required.  See Barr v. Nicholson, 21 Vet. 
App. 303, 311 (affirming that a medical opinion is adequate if it 
provides sufficient detail so that the Board can perform a fully 
informed evaluation of the claim).  Also, as noted above, the 
appellant was provided with the opportunity to testify at a Board 
hearing pursuant to his July 2008 request for a hearing, but he 
later cancelled his hearing request in August 2008.

With respect to the TDIU claim, the Board need not consider the 
question of VCAA compliance since there is no detriment to the 
appellant as a result of any VCAA deficiencies in view of the 
fact that the full benefit sought by the Veteran as to this issue 
is being granted by this decision of the Board.  The RO will have 
the opportunity to address the issues of the appropriate 
disability rating and effective date of the award at the time it 
implements the Board's decision.  See Dingess, supra.  At this 
time, any defect is harmless error.

Under these circumstances, the Board finds that VA has fulfilled 
its duty to notify and assist the appellant in the claims under 
consideration and that adjudication of the claims at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The appeal is now ready to be considered 
on the merits.

II.  Facts

A VA triage assessment record in January 2001 shows that the 
Veteran presented to the clinic at the encouragement of his 
family and after having been in a recent argument with his 
daughter.  He said that he tended to isolate himself and had a 
bad temper and that his goal for seeking help was to feel better 
and be less irritable.  He reported spending most of his time 
after service working in construction.  He also reported that he 
was married to his wife of 30 years and had two children with 
whom he had a good relationship.  The Veteran attended an 
individual psychological VA outpatient clinic visit a few days 
later where he was noted to be alert and oriented.  He was also 
noted to have a consistent mood and affect and no reported 
suicidal or homicidal ideation.  He did report periodic depressed 
mood, but no significant symptoms were noted during such periods.  

In April 2006, the Veteran filed a claim of entitlement to 
service connection for PTSD.  He reported having symptoms 
involving attitude changes, emotional changes, bad dreams and 
flashbacks.  

In a statement dated in May 2006, the Veteran reported having 
periodic flashbacks as well as a problem with sudden, loud 
noises.  

In October 2006, the Veteran underwent a VA psychiatric 
examination.  The examiner noted that the Veteran attended high 
school through his senior year and worked on the family farm 
until age 14.  From age 14 to 17, the Veteran worked in a grocery 
store.  He was presently employed in construction full time and 
had been working in this field for 20 years.  The Veteran 
reported a 30 year history of drinking until about three and a 
half years earlier when he stopped drinking.  He said that his 
drinking had had negative effects with respect to his 
relationship with his wife and two children and that ever since 
he stopped drinking, his relationship with his wife had improved, 
but his relationship with his children had become strained since 
he was no longer their "drinking buddy".  He indicated that he 
was "kind of a loner", but did occasionally go out with his 
coworkers after work.  He said that he was much less social since 
he stopped drinking.  

On examination the Veteran was clean and casually dressed.  He 
had a flat affect and a depressed mood.  His thought process and 
content were unremarkable.  He had no delusions or 
hallucinations.  Regarding judgment, he understood the outcome of 
his behavior and in terms of insight, he partially understood 
that he had a problem.  He was sleep impaired.  He did not 
display inappropriate behavior and did not have panic attacks.  
Suicidal or homicidal thoughts were not present.  He had fair 
impulse control and was able to maintain minimum personal 
hygiene.  He did have episodes of violence.  His recent and 
remote memory was normal and his immediate memory was mildly 
impaired.  

Regarding occupation, the Veteran was noted to be employed 
fulltime in construction and had worked for his current employer 
for over 20 years.  Problems associated with his occupation 
included decreased concentration and poor social interaction.  He 
was diagnosed as having PTSD and was assigned a Global Assessment 
of Functioning Scale (GAF) score of 51.  It is noted that he 
reported increased difficulty managing the demands of work, 
specifically due to decreased concentration and poor social 
interaction.  His relationships with his family were reportedly 
unstable.  He had limited social interaction due to his PTSD.  
The examiner noted that the Veteran did not have total 
occupational and social impairment nor were there deficiencies in 
areas such as judgment, thinking, family relations, work, mood or 
school.  He said that there was reduced reliability and 
flexibility.  

In a statement received in August 2008, the Veteran's spouse said 
that she and the Veteran had been married for 37 years and that 
the things the Veteran witnessed in service had negatively 
impacted their life.  She said that the Veteran slept with a 
loaded gun next to him and he startled at loud noises such as 
fireworks and whenever she entered a room that he was in.  She 
said that the Veteran's problems have also negatively affected 
their children.  

Also in August 2008 the RO received a statement from the 
Veteran's former employer who said that he had employed the 
Veteran from July 2005 to January 2008 and that during that time 
the Veteran displayed actions that he was confident were the 
result of his Vietnam service.  He noted that the Veteran reacted 
to loud, sudden noises at work, was unable to concentrate, was 
nervous in a group of people or crowds, and displayed his anger 
by throwing and smashing expensive tools.  

According to a VA psychology testing/behavior observation 
outpatient record in September 2008, the Veteran had an 
unremarkable testing session.  He was cooperative, relaxed, 
persisted on tasks and displayed meaningful speech.  His mood was 
described as eythymic and his affect was flat.  He was causally 
dressed and had appropriate grooming.  

The Veteran reported at a VA PTSD examination in September 2008 
that he was not currently receiving psychiatric treatment.  He 
was noted to have had multiple stressors in the past two years 
including his son going to jail, but that things had been going 
better than expected since his son's release from jail in 
November 2007.  The Veteran reported that while he always had 
angry feelings, he was previously able to manage them while 
working for the state for 15 years and that he took early 
retirement in 2005.  He said that over the past 9 months he had 
gotten into a physical altercation with his boss's son, ending 
this job in January 2008 after three years, and he lost another 
job in August 2008 after getting in a verbal altercation with his 
new boss.  It is noted on the examination report that the 
Veteran's PTSD symptoms had begun to affect the Veteran's ability 
to maintain employment, in addition to straining his relationship 
with his wife.  On examination the Veteran was cooperative and 
his speech was unremarkable.  His affect was constricted and his 
mood was anxious.  He was oriented to person, time and place and 
had an unremarkable thought content and thought process.  He had 
no delusions and no inappropriate behavior.  In terms of his 
judgment, he was noted to understand the outcome of his behavior 
and with respect to insight, he understood that he had a problem.  
The Veteran was noted to have obsessive/ritualistic behavior 
regarding household chores such as how to hang and stack clothing 
and how to stack food in the pantry.  He had fair impulse control 
and was able to maintain minimum personal hygiene.  He denied 
premeditated plans to suicide.  He was noted to have had a 
violent episode in the spring of 2008 when his weed eater would 
not work and he smashed it on the sidewalk.  He had normal remote 
memory and mildly impaired recent memory.  His immediate memory 
was moderately impaired.  He was noted to have had symptoms for 
many years, but they had increased in frequency over the past two 
years.  He was also noted to have irritability or outbursts of 
anger, exaggerated startle response and impaired sleep.  He was 
assessed as having PTSD, chronic and severe, and was assigned a 
GAF score of 48.  

In October 2008, the Veteran attended an initial VA individual 
psychological therapy session where he reported increased PTSD 
symptoms since giving up drinking three years earlier and due to 
the current war.  He reported trouble sleeping, nightmares, 
flashbacks, and intrusive memories and thoughts.  He also 
reported problems with anger which led him to losing two jobs.  
He was noted as having an exaggerated startle response to hearing 
loud noises and he expressed survivor's guilt.  

Findings as reflected on October 2008, November 2008 and December 
2008 VA psychiatric attending notes show that the Veteran had 
adequate grooming and hygiene and appeared his stated age.  He 
did not demonstrate any abnormal psychomotor activity and was 
cooperative, friendly and attentive.  A rapport was established 
and the Veteran's mood appeared euthymic and his affect was 
normal in range.  His speech was normal in rate and volume and 
spontaneous in nature.  The Veteran denied hallucinations and 
delusions and his thought process was goal directed and without 
delusions, paranoia, obsessions or compulsions.  He denied 
suicidal or homicidal ideation or intent.  He was alert and 
oriented and his memory was intact to recent, remote and long 
term memory.  He had average intelligence and demonstrated 
adequate insight and judgment, and appeared to be a truthful 
reporter.  He was assessed as having PTSD, chronic and severe, 
and was assigned a GAF score of 48.  

In a statement dated in November 2008, the Veteran reported that 
he has forgotten names of close relatives and friends, that he 
has mood changes, and has thoughts of suicide, but hasn't acted 
on them yet.  It was noted that the Veteran doesn't deal with 
stressful situations well, and has a hard time making friends and 
trusting people.  He expressed his feeling that if the RO had 
taken into consideration all of these factors, he would be 
receiving a lot higher rating than 50 percent.  

In February 2009, the Veteran raised a claim of entitlement to 
TDIU by indicating that he was unable to work due to his PTSD 
symptoms.

In February 2009, the Veteran underwent a VA biopsychosocial 
assessment where he reported getting along with people and not 
being able to hold down a job.  Findings revealed that he was 
apprehensive, guarded, and appeared depressed.  He was anxious 
when talking about his job and denied homicidal thoughts, 
although he admitted to past and present thoughts with no plan to 
act.  He said he enjoyed riding his motorcycle and was good at 
carpentry and organizing things.  He was assessed as having PTSD 
and assigned a GAF score of 45.  It was recommended that the 
Veteran undergo individual and group therapy for a year and then 
be re-evaluated.  

VA psychiatric records on file from February 2009 to December 
2009 include individual and group therapy records.  They also 
include examination findings that consistently show that the 
Veteran was cooperative and friendly with adequate grooming and 
hygiene.  He denied suicidal or homicidal ideation or intent and 
was alert and oriented to person, place and time.  His memory was 
intact regarding recent, remote and long term.  His speech was 
normal in rate and volume and he denied hallucinations or 
delusions.  He had adequate insight and judgment.  He appeared 
depressed and anxious.  He was assessed as having PTSD, chronic 
and severe, and assigned GAF scores ranging from 40 to 48.  

In December 2009, VA received records from the SSA showing that 
the Veteran had been awarded disability benefits effective in 
August 2008 due to "anxiety-related disorders".  These records 
included VA psychiatric examination and outpatient records.  
Documents submitted to the SSA by the Veteran reflect that he 
last worked August 13, 2008, as a project superintendent for a 
construction company and had worked for that company since April 
2008.  He described having a verbal confrontation with his boss, 
followed by other confrontations, and then being told in August 
2008 that there was no work for him and he was laid off.  His 
project was given to another superintendent.  He had contacted 
many other construction companies for work, but after contact 
with previous employers, he would not get the job.

In December 2009, the RO received statements from the Veteran's 
spouse and long-term acquaintances stating that he was moody, 
tense, controlling, unable to tolerate loud noises and always had 
to have his back to the wall in a group setting.  

At a VA PTSD examination in December 2009, the Veteran reported 
mild improvement in his sleep and aggressiveness, but in general 
he reported increased symptomatology, increased depression and 
total occupational functioning.  More specifically, the Veteran 
reported depressed mood several days per week, symptoms of 
anxiety and panic, and sleep impairment.  He also reported 
compulsive/ritualistic behavior to include excessive cleanliness 
and excessively organized household clothing and food.  He denied 
obsessive symptoms.  He also denied symptoms of specific or 
social phobia, mania, delusions, hallucinations, somatization and 
eating disorder.  He further reported that he had been married 
for 39 years and had a good relationship with his wife; however, 
he said his relationship with his two adult children was 
strained.  He said his social activities had significantly 
declined in the past year and he no longer participated in 
recreational activities.  

On examination the Veteran was clean in appearance and was 
cooperative.  Psychomotor activity was restless and tense.  His 
speech was unremarkable and his affect was normal.  He had an 
anxious and dysphoric mood.  His attention was intact and he was 
oriented to person, place and time.  His thought process and 
thought content were unremarkable.  He had no delusions or 
hallucinations.  Regarding judgment, the Veteran understood the 
outcome of his behavior and, as far as insight, he understood 
that he had a problem.  The Veteran was sleep impaired.  He had 
no homicidal or suicidal thoughts and fair impulse control.  He 
was noted to have episodes of violence.  Although the Veteran 
said he is usually able to exhibit good impulse control and 
manage his anger, he reported one situation involving verbal 
aggression with a colleague in his motorcycle club.  His remote 
and recent memory was normal, and his immediate memory was mildly 
impaired.  The impact of his PTSD on daily activities was none to 
moderate with the exception of shopping which was severely 
impaired.  The examiner stated that the Veteran was currently 
experiencing severe anhedonia, which was likely exacerbated by 
his increased hypervigilance and avoidance of social activities.  
He assigned the Veteran a GAF score of 48 and stated that the 
Veteran was currently experiencing symptoms that were severely 
impairing or prohibiting his social and occupational functioning.  
He went on to opine that the Veteran may be underrepresenting the 
severity of his symptoms, but that his GAF rating was based on 
his opinion as well as other objective information including the 
Veteran's self-report.  

Regarding employment the Veteran reported being unable to obtain 
employment since April 2008.  He noted that aggression, impaired 
social functioning and difficulties with concentration had made 
him unemployable.  The examiner opined that the Veteran's current 
PTSD severity most likely increased compared to the previous 
examination and that it was as least as likely as not that he was 
unemployable.  He based his opinion on the Veteran's verbal 
reports of increased symptoms of depression, increased social 
avoidance and withdrawal, decreased recreational/social 
activities and behavior observations.  The examiner went on to 
address individual employability by stating that it was not 
possible to conclude that the Veteran would be totally 
unemployable given the diverse range of employment opportunities 
and settings that may exist, but that it was plausible to suggest 
that symptoms inherent in the Veteran's PTSD diagnosis would 
significantly limit his ability to maintain long-term employment 
in particular work settings.  Specifically, the examiner noted 
that the Veteran's reported and assessed difficulties with 
concentration and social estrangement and marked by increased 
irritability and a history of conflicted work relationships would 
likely limit the Veteran's ability to work in settings that 
necessitated extensive interpersonal interaction and the 
completion of complex and/or repetitive tasks which had been 
demonstrated throughout the Veteran's personal work history.  

III.  Analysis

A.  Increased Rating for PTSD

Pertinent Law and Regulations

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned. 
38 C.F.R. § 4.7.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition. Schafrath v. Derwinski, 1 
Vet. App. 589, 594 (1991).  The Board will consider whether 
separate ratings may be assigned for separate periods of time 
based on facts found, a practice known as "staged ratings," 
whether it is an initial rating case as is this case or not.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Under the pertinent criteria (set forth at 38 C.F.R. § 4.130, 
Diagnostic Codes 9411, 9434 (2009)) for rating mental disorders, 
a 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as:  flattened affect, circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

A 100 percent schedular rating is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

The GAF is a scale reflecting the psychological, social and 
occupational functioning under a hypothetical continuum of mental 
illness.  See American Psychiatric Associations Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  
See also Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  
According to the DSM-IV, a GAF score between 31 and 40 is 
reflective of some impairment in reality testing or communication 
or major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g. depressed man 
avoids friends, neglects family, and is unable to work); a GAF 
between 41 and 50 is reflective of serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment of social, occupational, 
or school functioning (no friends, unable to keep a job); a GAF 
between 51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
coworkers).

Discussion

By comparing the pertinent medical evidence in the instant case 
to VA's criteria for rating mental disorders, the Board finds 
that the Veteran's PTSD disability more closely approximates the 
criteria for a 70 percent rating from the date of his April 2006 
claim even though he does not meet all of the criteria for a 70 
percent rating.  In this regard, it must be keep in mind that it 
is not expected, especially with the more fully described grades 
of disabilities, that all cases will show all the findings 
specified.  38 C.F.R. § 4.21.  See also 38 C.F.R. § 4.7.

As noted in an October 2006 VA examination report, the Veteran 
stopped drinking approximately three years earlier and had since 
experienced an increase in his PTSD symptoms.  In specific regard 
to the rating criteria, while there is no evidence of speech 
intermittently illogical, neglect of personal appearance and 
hygiene, or an inability to establish and maintain effective 
relationships, the Veteran has been found to have obsessive 
ritualistic behavior.  More specifically the VA examiner in 
September 2008 noted that the Veteran had to hang clothes with 
the hanger facing the back and the label side to the right.  
Jeans had to be folded with the pocket to the back and towels 
also had to be folded a particular way.  The Veteran was also 
noted to be compulsive about how food was stacked in the pantry.  
He was similarly noted by the VA examiner in December 2009 to 
have compulsive/ritualistic behavior to include excessive 
cleanliness and requiring household items and clothing to be 
excessively organized.  Regarding near-continuous panic or 
depression affecting the Veteran's ability to function 
independently, appropriately and effectively, the Veteran was 
noted by the December 2009 VA examiner as awakening with panic 
attacks three to four times a week, and by the VA examiners in 
October 2006, September 2008 and December 2009 as well as in VA 
outpatient records as having an anxious and/or depressed mood.  

The Veteran also has impaired impulse control in the sense that 
he angers easily and is irritable.  His impulse control was 
described as "fair" by the VA examiners in October 2006 and 
December 2009, but it was also noted that he had lost two jobs 
over a 9 month period in 2008 due to a physical altercation with 
his boss's son and a verbal altercation with his new boss.  He 
was also noted by the VA examiner in December 2009 to have had an 
episode of verbal aggression that summer during a disagreement 
with a colleague in his motorcycle club.   

Regarding the Veteran's ability to maintain and establish 
effective relationships, the evidence shows that the Veteran has 
been married to his wife for over 30 years, but has experienced 
at times a strained relationship with his wife and adult children 
due to increased PTSD symptomatology since he stopped drinking 
around 2001.  Moreover, the evidence shows increasingly limited 
social interaction.  The December 2009 VA examiner noted that 
although the Veteran still attended meetings with his motorcycle 
club, he does not stay for the social part.

With the exception of one GAF score in October 2006 of 51 which 
is indicative of moderate symptoms, the majority of the Veteran's 
scores have ranged from 48 to 40.  Scores of this severity 
reflect serious to major impairment in several areas such as 
work, family relations, judgment, thinking or mood.  Moreover in 
assigning the Veteran a GAF score of 48 in December 2009, the VA 
examiner opined that the Veteran may be underrepresenting the 
severity of his symptoms.  

On review of the evidence above, the Board finds the impairment 
from the Veteran's PTSD most closely approximates occupational 
and social impairment with deficiencies in most areas, including 
work, school, family relations, judgment, thinking, and mood.  
Furthermore, competent medical opinion of record shows the 
Veteran is unemployable due to his PTSD, and objective lay 
evidence of record shows the Veteran has virtually no social life 
and only limited family life due to his symptoms.  Thus, although 
the Veteran has not demonstrated the entire spectrum of symptoms 
associated with the rating, his overall level of impairment is 
within the criteria for the higher rating.  

For the foregoing reasons, and by resolving all reasonable doubt 
in the Veteran's favor, the Board finds that the evidence 
supports an increased rating, to 70 percent, for the Veteran's 
service-connected PTSD.  38 C.F.R. §§ 4.3, 4.130, Diagnostic Code 
9411.  That is, the evidence shows occupational and social 
impairment with deficiencies in most areas of the veteran's life.  
Id.  

Consideration of a total, 100 percent, schedular rating for the 
veteran's PTSD has been considered from the date of the grant of 
service connection.  However, the Veteran's actual symptoms as 
described in the evidence above do not meet the criteria for a 
100 percent rating.  That is, the evidence does not show that the 
Veteran has any of the symptoms listed under the criteria for a 
100 percent rating for total occupational and social impairment.  
Specifically, the evidence consistently shows that the Veteran 
does not have gross impairment in thought processes or 
communication, persistent delusions or hallucinations, grossly 
inappropriate behavior or persistent danger of hurting self or 
others.  Moreover, there is no indication of his being 
intermittently unable to perform activities of daily living 
(including maintaining personal hygiene), or disoriented to time 
or place.  Although the Veteran reported in November 2008 that he 
has forgotten the names of close relatives and friends, his 
memory as noted by the VA examiners in 2006, 2008 and 2009 was 
found to be normal in terms of remote and recent memory and only 
mildly impaired in terms of immediate memory.  In short, the 
evidence does not more closely approximate the criteria for a 100 
percent rating.

Consideration has been given to assigning a staged rating; 
however, at no time during the period in question has the 
disability warranted a schedular rating in excess of 70 percent.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).

B.  TDIU

It is the established policy of VA that all veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  38 C.F.R. § 4.16.  A finding of total disability is 
appropriate, "when there is present any impairment of mind or 
body which is sufficient to render it impossible for the average 
person to follow a substantially gainful occupation."  38 C.F.R. 
§§ 3.340(a)(1), 4.15 (2009).

"Substantially gainful employment" is that employment "which is 
ordinarily followed by the nondisabled to earn their livelihood 
with earnings common to the particular occupation in the 
community where the veteran resides."  Moore (Robert) v. 
Derwinski, 1 Vet. App. 356, 358 (1991). "  Marginal employment 
shall not be considered substantially gainful employment."  38 
C.F.R. § 4.16(a).

A total disability rating for compensation may be assigned, where 
the schedular rating is less than total, when the disabled person 
is, in the judgment of the rating agency, unable to secure or 
follow a substantially gainful occupation as a result of service-
connected disability if the service-connected disability is rated 
at 60 percent or more.  38 C.F.R. § 4.16(a).

A claim for a total disability rating based upon individual 
unemployability, "presupposes that the rating for the [service-
connected] condition is less than 100%, and only asks for TDIU 
because of 'subjective' factors that the 'objective' rating does 
not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  
In evaluating a veteran's employability, consideration may be 
given to his level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his age 
or impairment caused by non service-connected disabilities.  38 
C.F.R. §§ 3.341, 4.16, 4.19 (2009).

The Board's action above has granted a 70 percent evaluation for 
PTSD.  The Veteran is also service-connected for tinnitus, rated 
10 percent disabling, and bilateral hearing loss, rated 0 percent 
disabling.  He accordingly meets the schedular criteria for a 
TDIU, and the Board's consideration thus turns to whether the 
Veteran is unable to secure or follow a substantially gainful 
occupation as a result of his PTSD.

As noted in the facts above, the Veteran attended high school 
through his senior year and after service he spent 20 years 
working in construction before taking an early retirement in 
2005.  From July 2005 to January 2008, he worked for an employer 
who informed VA that during that time the Veteran had displayed 
actions that he was confident were the result of his Vietnam 
service.  He noted that the Veteran reacted to loud, sudden 
noises at work, was unable to concentrate, was nervous in a group 
of people or crowds, and displayed his anger by throwing and 
smashing expensive tools.  Moreover, the Veteran reported losing 
two jobs in 2008 over a 9 month period related to a physical 
altercation with the boss's son, and a verbal altercation with a 
new boss.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007) (lay statements may serve to support a claim for service 
connection by supporting the occurrence of lay-observable events 
or the presence of disability or symptoms of disability which may 
reasonably be observed by laypersons).  

In addition, there is the opinion of the VA examiner in December 
2009 who opined that the Veteran's PTSD symptoms had increased in 
severity since his last examination (in September 2008) and that 
it was as least as likely as not he was unemployable.  Although 
this examiner went on to opine that it was "not possible" to 
conclude that the Veteran was "totally unemployable given the 
diverse range of employment opportunities and settings that may 
exist", the standard of unemployability is not "total 
unemployability", but rather, whether the Veteran is unable to 
secure or follow a substantially gainful occupation as a result 
of his PTSD.  As previously noted, marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. § 
4.16(a).  Moreover, the December 2009 examiner went on to opine 
that it was plausible to suggest that symptoms inherent within 
the Veteran's diagnosis of PTSD would significantly limit his 
ability to maintain long-term employment in particular work 
settings.  He noted the Veteran's reported and assessed 
difficulty with concentration and social estrangement marked by 
increased irritability and a history of conflicted work 
relationships.  Consideration has also been given to the SSA 
decision of April 2009 awarding the Veteran disability benefits 
effective in August 2008 for "anxiety related disorders" and 
the fact that SSA considered VA psychiatric examination and 
treatment records in rendering its determination.

For the foregoing reasons, the Board finds that the Veteran's 
service-connected PTSD renders him unemployable.  Although the 
evidence is somewhat conflicting as to when he last worked, it 
appears that his last day of work was August 13, 2008, as 
specifically reported to the SSA.  This is consistent with his 
report of losing two jobs in 2008.  Accordingly, the criteria for 
a TDIU are met from August 14, 2008.


ORDER

An increased evaluation, to 70 percent, but no higher, for 
service-connected PTSD from April 11, 2006, is granted, subject 
to the criteria applicable to the payment of monetary benefits.

Entitlement to a TDIU is granted effective August 14, 2008, 
subject to the criteria applicable to the payment of monetary 
benefits.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


